COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Brian Shanklin and Todd Rimmer V. Bassoe Offshore (USA), Inc.,
                          Mike Smith, and Jonathan Fairbanks

Appellate case number:    01-12-00563-CV

Trial court case number: 0914340

Trial court:              127th District Court of Harris County

Date motion filed:        June 12, 2013

Party filing motion:      Appellants

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Terry Jennings
                           Acting individually          Acting for the Court

Panel consists of: Justices Jennings, Bland, and Massengale


Date: July 9, 2013